


--------------------------------------------------------------------------------


THIRD AMENDMENT TO THE RUBY TUESDAY, INC.
EXECUTIVE SUPPLEMENTAL PENSION PLAN
(AMENDED AND RESTATED AS OF JANUARY 1, 2007)


THIS THIRD AMENDMENT is made as of this 6th day of January, 2010, by RUBY
TUESDAY, INC. (the “Primary Sponsor”), a corporation organized and existing
under the laws of the State of Georgia.


W I T N E S S E T H:


WHEREAS, the Primary Sponsor maintains the Ruby Tuesday, Inc. Executive
Supplemental Pension Plan (the “Plan”), which was established by indenture
effective as of June 1, 1983, and which was last amended and restated by
indenture effective as of January 1, 2007.


WHEREAS, the Primary Sponsor desires to revise those provisions of the Plan
applicable to the calculation of lump sum benefits for those eligible
participants timely electing a lump sum payout of their benefits accrued under
the Plan.


WHEREAS, the amendments effected hereby have been approved by the Board of
Directors of the Primary Sponsor.


NOW, THEREFORE, the Plan is hereby amended, effective for payouts of Accrued
Benefits attributable to Separations from Service (as defined in the Plan)
occurring on and after June 1, 2010, as follows:


1.           By deleting Section 2(b) in its entirety and by substituting
therefor the following:


“(b)           ‘Actuarial Equivalent’ means a benefit of equivalent value, when
computed on the basis of the same mortality table and the rate or rates of
interest and/or empirical tables.  The Plan Administrator shall establish the
applicable mortality table, rate of interest and/or empirical table in its sole
discretion.  As of the effective date of this restatement of the Plan, the Plan
Administrator shall determine whether a retirement benefit is the Actuarial
Equivalent of another benefit by using the then current FAS 87 discount rate as
used in the most recent plan valuation and by applying the applicable FAS 87
mortality table.  Except as expressly provided in this Subsection (b), the Plan
Administrator may change the table(s) and/or rate(s) of interest used in
determining whether a benefit is the Actuarial Equivalent of another
benefit.  No Participant shall accrue a right to have any particular table or
interest rate used in computing the value of his or her benefit and, therefore,
differences in Actuarial Equivalent computations attributable to varying
table(s) and/or rate(s) of interest shall not be deemed a part of a
Participant’s Accrued Benefit; provided, however, that the assumptions used in
determining the Actuarial Equivalent lump sum determination(s) identified in
Appendix E shall not be altered without the consent of the affected
Participant.”


2.           By deleting the second paragraph of Section 6.3 in its entirety and
by substituting therefor the following:

 
1

--------------------------------------------------------------------------------

 


“The value of each alternative form of payment shall be the Actuarial Equivalent
of the Participant’s Accrued Benefit, determined as of the date on which he is
entitled to commencement of payment; provided, however, that the lump sum value
of the Accrued Benefit of a Participant identified in Appendix E shall be the
dollar amount set forth therein and, subject to the forfeiture provisions of
Section 8, such amount shall not be further adjusted to reflect changes in
Annual Base Salary, Continuous Service, eligibility status, offset amounts or
the Participant’s projected or actual retirement date.”


3.           By deleting Section 9.3(b) in its entirety and by substituting
therefor the following:


“(b)           Notwithstanding the provisions of Section 9.3(a), the Company may
cause each Plan Sponsor to pay a lump sum Actuarial Equivalent (or, if
applicable, Appendix E) value of any retirement benefits due to Participants
upon a termination but only if the Company determines that such payment of
retirement benefits will not constitute an impermissible acceleration of
payments under one of the exceptions provided in Treasury Regulations Section
1.409A-3(j)(4)(ix), or any successor guidance.  In such an event, payment shall
be made at the earliest date permitted under such guidance.”


4.           By adding new Appendix E to the Plan, as follows:


“APPENDIX E




The lump sum value of the Accrued Benefit of the following Participant(s) have
been fixed at the amounts set forth opposite their names:

 
Name of Participant
  Fixed Lump Sum Value    
Samuel E. Beall, III
  $8,068,250”




Except as specifically amended hereby, the Plan shall remain in full force and
effect as prior to this Third Amendment.








[Remainder of page intentionally left blank]



 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Primary Sponsor has caused this Third Amendment to be
executed as of the day and year first above written.




RUBY TUESDAY, INC.




By:          /s/ Marguerite N. Duffy
Marguerite N. Duffy
Senior Vice President
          and Chief Financial Officer

 
[CORPORATE SEAL]




ATTEST:
 
 
/s/ Scarlett May                                
Secretary












#6029192 v2
 
 3

--------------------------------------------------------------------------------

 